DETAILED ACTION


Reasons for Allowance

[1]     The following is an examiner’s statement of reasons for allowance:  The instant invention is related to efficient multi-view coding using depth-map estimate and update.

Prior art was found and applied in the previous parent office actions.  However, in consideration of allowable content identified in common both in this application and the parent patents, no prior is found or suggested.   

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 

Pandit et al. (Pandit) (US 2010/0284466) discloses the flowing claim limitations:
An apparatus for reconstructing a multi-view signal coded in a data stream, comprising: 
a dependent view reconstructor configured for ([0037], views are reconstructed):
processing a list of motion vector candidates associated with a coding block of a current picture in a dependent view of the multi-view signal ([0079], a list of candidates is generated), the processing including:
estimating a first motion vector based on a disparity vector related to the coding block of the current picture in the dependent view ([0033], a global disparity vector is used).

[2]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “estimating a first motion vector based on a disparity vector related to the coding block of the current picture in the dependent view and a second motion vector associated with a reference block in a current picture of a reference view of the multi-view signal, the reference block corresponding to the coding block of the current picture in the dependent view,

adding the first motion vector into the list of motion vector candidates, and extracting, from the data stream, index information that indicates a selected motion vector of the list of motion vector candidates; and

reconstructing the coding block in the current picture of the dependent view by performing the motion-compensated prediction based on the selected motion vector.”.  This feature is not found or suggested in the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

[3]	Claims 21-40 are allowed. 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-R 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488